Per Curiam.
This cause is submitted on a transcript of the record which does not show any of the evidence submitted on the trial, nor the charge of the court to the jury. The only exception taken by thedefend-ant was to the overruling of a motion for a continuance, but the motion is not set out, and we have no means of judging of the correctness of the ruling. We have examined the record submitted to us with care, but do not find any ground for interfering with the judgment of the district court. It is therefore affirmed.